               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JULIO CESAR RODRIGUEZ,          )
                                )
               Petitioner,      )
                                )
     v.                         )             1:19CV681
                                )
WILLIAM GOODMAN,                )
                                )
               Respondent.      )


                              ORDER

     On November 4, 2019, the Recommendation of the United States

Magistrate Judge (Doc. 2) was filed and notice was served on the

parties pursuant to 28 U.S.C. § 636(b).        No objections were

received within the time prescribed by section 636.

     The court need not, therefore, conduct a de novo review, and

the Recommendation of the Magistrate Judge is hereby adopted.

     IT IS ORDERED that this action is filed and that the entire

record of this proceeding be transferred to the United States Court

for the Western District of North Carolina for further screening

and/or further proceedings.    The Clerk of Court is directed to

close this file in the Middle District of North Carolina.



                                 /s/   Thomas D. Schroeder
                              United States District Judge
December 3, 2019
